EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 05/20/2022. Claims 1-14 are pending.
Response to Arguments
	The amendments made to the specification and claims on 05/20/2022 overcome the previous objections.
Applicant’s arguments filed 05/20/2022 with respect to amended claim 1 have been fully considered and are persuasive. Examiner agrees Olympus Corp fails to disclose the exterior portion including a pair of planar surfaces on an outer circumference of the exterior portion since elements 52 and 51 are squares thus do not have an outer circumference which requires a circular shape, and further since element 75 does not have a pair of planar surfaces. Therefore, the 102 rejection of claims 1-6 by Olympus Corp has been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-13, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, an exterior portion that is engaged with the engagement portion, and is disposed outside the engagement portion, the exterior portion including a pair of planar surfaces on an outer circumference of the exterior portion.
Regarding claim 14, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a fitting portion on an outer circumferential surface of the cylindrical engagement portion at an outer circumferential position of a position that becomes a node of the ultrasonic vibration and a vicinity thereof when the ultrasonic vibration is transmitted to the main body portion through the engagement portion, the fitting portion being configured to be fitted to an exterior member that is disposed on a radially outer side of the cylindrical engagement portion. Closest prior art Olympus Corp has a fitting portion 51 or 75 at an outer circumferential position of a position, which is disclosed as a connecting unit 17 in similar embodiments that is “apart from a node of ultrasonic vibrations (for example, provided at or near an antinode of ultrasonic vibrations)” instead of at an outer circumferential position of a position that becomes a node of the ultrasonic vibration and a vicinity thereof as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 24, 2022